Case: 14-11245   Date Filed: 10/28/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11245
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cr-20827-UU-3

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


JOSE ANTONIO COX-CUELLAR,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (October 28, 2014)

Before TJOFLAT, WILSON and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-11245    Date Filed: 10/28/2014   Page: 2 of 2


      Alfredo Izaguirre, counsel for Jose Cox-Cuellar in this appeal, has moved to

withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Cox-Cuellar’s conviction and sentence are AFFIRMED.




                                         2